Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 15-20 are objected to because the numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). Appropriate correction is required.
Presently, the claims are 1-13 and 15-20; thus skipping claim 14. There is no claim 14 in this case.  It appears the applicant has misnumbered the claims. The claims referred to in the remainder of the Office Action refers to the renumbered claims. 
Misnumbered claim 15 been renumbered 14.
Misnumbered claim 16  been renumbered 15.
Misnumbered claim 17 been renumbered 16.
Misnumbered claim 18 been renumbered 17.
Misnumbered claim 19 been renumbered 18.
Misnumbered claim 20 been renumbered 19.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 10-12, and 15 (renumbered claim 14) is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JP9107836) in view of Boucher (FR2643577A1).
Watanabe teaches cage washer comprising an enclosure (40) through which the cases (1) are conveyed; a plurality of nozzles (5) that spray a fluid into the enclosure to thereby remove debris from the cages; a funnel (at 40a), Figs. 1-2, receives the fluid and the debris from the enclosure. From there, some of the debris is intercepted by the conveyor (51) where it is transported and falls off , Fig. 3, into tank (60) which itself contains net (71) and can be dumped, [0016]-[0017], [0026].  The separation of bulk solids prevents clogging of filters(63) which feed a circulation pump.
Watanabe does not teach a screen oriented at an angle to remove debris, but Boucher teaches a funnel (12) which empties a washing chamber onto an inclined screen (21) through which liquid is percolated  into tank (7) and debris collected and capable of falling off, Fig. 2, (Lines 55-78, pg. 2 of translation) as it is described as “poured by the inclined filtering plane into the recovery grid” (22). There is a trough (22, 23). It would have been obvious to one of ordinary skill in the . 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JP9107836) in view of Boucher (FR2643577A1), as applied above, in view of Ginaven (US Patent No. 3,452,876).
The combination of Watanabe as modified by Boucher does not teach the pivoting barrier device but Ginaven does. See element (26), (col. 4, ll. 10-34), Fig. 4, which operates a control plate causing increased filtration. It would have been obvious to one of ordinary skill in the art at the time of the filing to modify the combination with Ginaven to expedite separation of the debris.  
Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: in claim 1, describing a sidehill comprising a screen along which the fluid and the debris are conveyed such that the fluid percolates through the screen and the debris is collected on the screen, and wherein the debris falls off the screen under force of gravity. This is understood to be a static screen situated at an angle at which the liquid approaches spills down. 


Allowable Subject Matter
Claims 2-7, 9, 13, and 16-20 (renumbered 15-19) are objected to and would be would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  secondary art such as Casapopol (US Patent No. 3,783,560) teaches a receiving tank, including a baffle which could separate grease or fine particles but does not teach or suggest this as an intermediate structured between the funnel and screen or as a modification of Watanabe, the other limitations are not obvious in view of Boucher’s tank design. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PAUL RIGGLEMAN whose telephone number is (571)272-5214.  The examiner can normally be reached on M-F, 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 272-571-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.P.R/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711